DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 63 is objected to because of the following informalities:  In regards to claim 63, the claimed subject matter “as a vaccin” should be “as a vaccine” since it is a grammatical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 54-56, 58-61, 64, & 65 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 54-56, 58-61, & 64, the phrases "preferably"  & “typically” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sing Yee Yeung, “STIMULI-RESPONSIVE LIPID BILAYER MIMICS FOR PROTEIN, VIRUS AND CELL RECOGNITION”, 2018, Jean-Paul Douliez, “Self-Assembly of Hollow Cones in a Bola-amphiphile/Hexadiamine Salt Solution”, 10/21/2005, and Hovis WO/0126800.

Allowable Subject Matter
Claims 52,53,57,62,63, & 66 are allowed.  Claims 54-56, 58-61, 64, & 65 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 52, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the
amphiphile comprises a hydrocarbon chain with hydrophilic end-groups at both the termini consisting of the a- and
m-ends, wherein the Bola-form amphiphile is an a-(4-amidinophenoxy)- m-(3- or 4-substituted phenoxy) alkane”, in combination with the rest of the limitations of claim 52.

As to claim 65, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the lipid bilayer mimic according to claim 55”, in combination with the rest of the limitations of claim 65.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877